compasslogo_colora07.jpg [compasslogo_colora07.jpg]
Exhibit 10.1



Summary of Non-Employee Director Compensation


As of January 1, 2017


The following compensation will be provided to non-employee members of the Board
of Directors (the “Board”) of Compass Minerals International, Inc. (the
“Company”) pursuant to the Company’s Non-Employee Director Compensation Policy.


A.
Cash Compensation



1.
Annual Retainer. Each non-employee director will receive a $75,000 annual cash
retainer for service on the Board.



2.
Committee Service Fee. In addition, each non-employee director serving as a
chair or member of any of the following Board committees will receive an annual
cash fee for committee service, as follows:



Committee
Chair


Members


Audit Committee


$22,500




$10,000


Compensation Committee


$15,000




$7,500


Nominating/Corporate Governance Committee


$12,500




$5,000


Environmental, Health & Safety Committee


$12,500




$5,000





3.
Lead Independent Director. In addition, the Lead Independent Director of the
Board will receive an annual cash fee of $25,000 for services as Lead
Independent Director.

B.
Equity Compensation. Each non-employee director will receive an equity award
with an annual equity award value of $85,000 for service on the Board.



